1. 2007, amended by the Council (vote)
- Before the vote:
rapporteur. - Mr President, as every year in this major exercise, there are a few technical corrections that need to be made at this stage. I will be very brief. I think the vote also will be as brief as I have known it.
Firstly, on Amendment 328 to line 22 02 02 'Transition and institution-building assistance to potential candidate countries': this is accepted with + EUR 2 million for commitments and payments. These EUR 2 million are taken from line 19 05 01 'Cooperation with industrialised non-member countries'. As a result, Amendment 314 to line 19 05 01 is withdrawn.
Secondly, EUR 5 million in commitments and payments is added to line 16 02 02: 'Multimedia actions'.
Thirdly, EUR 400 000 in commitments and payments is added to line 15 04 47: 'European Year for Intercultural Dialogue'.
With regard to the amounts in reserve which are released: Amendment 302 to line 16 03 02 - 'Local actions' - the reserve is lifted; Amendment 251 on 'European Schools' - line 26 01 50 23; lastly, Amendment 330 to 28 01 01 - 'Staff in active employment in the audit policy area'.
As regards EPSO, that is Amendment 255: it is replaced by an amendment to reduce the amounts in reserve to 25% of the appropriations on the relevant budget lines.
Finally, to take account of a problem on pre-accession assistance which arose from the Council's reading, and which we were not able to pick up quickly enough, we ask the Commission at the end of paragraph 25 of the resolution, 'to present a transfer request or amending budget during the course of 2007 if the amounts foreseen in the 2007 budget turn out to be insufficient'. This concerns budget line 05 05 01 01.
I recommend that we vote on these particular elements which I have put forward as technical adjustments.
(Parliament accepted the technical amendments proposed by the rapporteur)
President-in-Office of the Council. (FI) Mr President, ladies and gentlemen, you have brought the 2007 budget to second reading. It is the first budget for the enlarged EU of 27 Member States. At the same time, it is the first budget in the financial framework for 2007-2013.
I am pleased to note that the consensus reached at the negotiations meeting between Parliament and the Council on 21 November 2006, finalised at the tripartite meeting on 28 November, has now been incorporated in the 2007 budget. I realise that there are small differences of opinion over interpretation regarding the classification of expenditure in the budget, and I would like to remind you that the Council reserves its rights regarding this. The Council may approve the ceiling for the rise in expenditure proposed as a result of Parliament's second reading.
I would now like to thank the Chairman of the Committee on Budgets, Janusz Lewandowski, and the rapporteurs, James Elles and Louis Grech, for the spirit of cooperation which pervaded the entire budgetary procedure.
(Applause)
Ladies and gentlemen, I would note that the 2007 budgetary procedure has been carried out in accordance with the Treaty and with the Interinstitutional Agreement of 6 May 1999 and that, pursuant to Article 13 of the Agreement between the Council and Parliament, explicit agreement on the maximum rate of increase of non-obligatory spending, as laid out in Parliament's second reading, has been expressed. The budgetary procedure can therefore be considered to have been successfully completed. The budget is definitively approved.
(Having invited the President-in-Office of the Council, Ulla-Maj Wideroos, the representative of the Commission, Dalia Grybauskaite, the Chairman of the Committee on Budgets, Janusz Lewandowski, and the rapporteurs, James Elles and Louis Grech, to accompany him, the President of Parliament, together with the President-in-Office of the Council, signed the budget)
(Applause)